DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 11 and 13 - 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant argues that Kozacka does not disclose an insulating member axially adjacent to and distinct from the annular seal, the insulating member extending circumferentially around the longitudinal axis and configured to cool airflow passing therethrough.
Examiner notes that Kozacaka discloses an insulating member (222, fig 2A same as fig 4) axially adjacent to and distinct from the annular seal (222 adjacent to 230), the insulating member extending circumferentially around the longitudinal axis (222 is circumferential) and configured to cool airflow passing therethrough (222 is capable of cooling airflow, outer periphery 222 of rotor of the heat exchanger body 202 that includes core material that absorbs heat carried in the exhaust conduit and transfers this heat to the intake air (Col 5 Lines 52 - 57)).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 - 10 are rejected under 35 U.S.C. 102(a)1) as being anticipated by Kozacka (U.S. Patent # 5881799).

Regarding claim 5, Kozacka discloses an annular sealing system comprising: an annular seal comprising a flat annular portion extending circumferentially around a longitudinal axis of the flat annular portion ( as seen in examiner annotated fig 4 below) and a plurality of independently flexible segments ( as seen in examiner annotated fig 4 below) arranged circumferentially around the longitudinal axis and extending obliquely from the flat annular portion toward the longitudinal axis ( as seen in examiner annotated fig 4 below); and  2an insulating member (222, fig 2A same as fig 4) axially adjacent to and distinct from the annular seal (222 adjacent to 230), the insulating member extending circumferentially around the longitudinal axis (222 is circumferential) and configured to cool airflow passing therethrough (222 is capable of cooling airflow, 222 is capable of cooling airflow, outer periphery 222 of rotor of the heat exchanger body 202 that includes core material that absorbs heat carried in the exhaust conduit and transfers this heat to the intake air (Col 5 Lines 52 - 57)).  

    PNG
    media_image1.png
    855
    694
    media_image1.png
    Greyscale


Regarding claim 6, Kozacka discloses the annular sealing system, wherein the insulating member has an L-shape or J-Shape (222 is L-shaped).  

Regarding claim 7, Kozacka discloses the annular sealing system, wherein each of the plurality of independently flexible segments of the annular seal have a flanged portion at an end distal from the flat annular portion ( as seen in examiner annotated fig 4 below).  

Regarding claim 8, Kozacka discloses the annular sealing system, wherein the insulating member abuts the flat annular portion of the annular seal (222 abuts flat portion of 230).  

Regarding claim 9, Kozacka discloses the annular sealing system, wherein the flat annular portion and the plurality of flexible segments are a first flat annular portion and a first plurality of flexible segments ( as seen in examiner annotated fig 4 below), respectively, of a first layer of the annular seal ( as seen in examiner annotated fig 4 below), the annular seal further comprising a second layer axially adjacent to the first layer ( as seen in examiner annotated fig 4 below), the second layer including: a second flat annular portion extending circumferentially around the longitudinal axis ( as seen in examiner annotated fig 4 below); and a second plurality of independently flexible segments ( as seen in examiner annotated fig 4 below) arranged circumferentially around the longitudinal axis and extending obliquely from the second flat annular portion toward the longitudinal axis ( as seen in examiner annotated fig 4 below).  

Regarding claim 10, Kozacka discloses the annular sealing system, wherein the first plurality of flexible segments and the second plurality of flexible segments are circumferentially offset relative to each other (flexible segments are offset, fig 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kozacka in view of Lee et al. (U.S. Patent # 9206904).

Regarding claim 11, Kozacka discloses a sealed system comprising: an annular seal comprising a flat annular portion extending circumferentially around a 3longitudinal axis of the flat annular portion ( as seen in examiner annotated fig 4 below) and a plurality of independently flexible segments arranged circumferentially around the longitudinal axis and extending obliquely from the flat annular portion toward the longitudinal axis ( as seen in examiner annotated fig 4 below);
Kozacka does not disclose an engine nozzle having an outer circumferential surface; and an airframe having an inner circumferential surface that is arranged circumferentially around the outer circumferential surface of the engine nozzle with a space therebetween; and
wherein the annular seal is disposed in the space between the outer circumferential surface of the engine nozzle and the inner circumferential surface of the airframe.
However, Lee teaches an engine nozzle having an outer circumferential surface (nozzle 16 with outer surface 34, fig 2); and an airframe having an inner circumferential surface (inner surface of 32, fig 2) that is arranged circumferentially around the outer circumferential surface of the engine nozzle with a space therebetween (space between 32 and 34); wherein the annular seal is disposed in the space between the outer circumferential surface of the engine nozzle and the inner surface of the airframe (22 between 32 and 34).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the seal of Kozacka between the nozzle and airframe of Lee to prevent leakage flow that may occur from high pressure region to the low pressure region.

The combination of Kozacka and Lee discloses wherein the flat annular portion of the annular seal is mounted to the inner surface of the airframe (seal of Kozacka on the inner surface of 32 of Lee); wherein a distal end of each of the plurality of independently flexible segments from the flat annular portion contacts the outer circumferential surface of the engine nozzle (distal end of flat portions of Kozacka contacts outer surface of 16 of Lee); and wherein the plurality of independently flexible segments exert a biased force on the outer circumferential surface of the engine nozzle such that contact of the distal end of each of the plurality of independently flexible segments with the outer circumferential surface of the engine nozzle is maintained upon radial and axial displacement of the outer surface of the engine nozzle (flexible segments of seal of Kozacka against outer surface of 16 of Lee);
and an insulating member (Kozacka 222) arranged axially adjacent to and distinct from the annular seal (Kozacka 234) in the space between the outer circumferential surface of the engine nozzle and the inner circumferential surface of the airframe and extending circumferentially around the longitudinal axis (Kozacka seal between Lee 32 and 16).


Regarding claim 13, the combination of Kozacka and Lee discloses the sealed system, wherein the insulating member has an L-shape or J-shape (Kozacka 222 is L-shaped).  

Regarding claim 14, the combination of Kozacka and Lee discloses the sealed system, wherein each of the plurality of independently flexible segments of the annular seal have a flanged portion at an end distal from the flat annular portion ( as seen in examiner annotated Kozacka fig 4 below).  

Regarding claim 15, the combination of Kozacka and Lee discloses the sealed system, wherein the insulating member is mounted to the inner circumferential surface of the airframe (Kozacka 222 to the inner surface of Lee 54).  

Regarding claim 16, the combination of Kozacka and Lee discloses the sealed system, wherein the insulating member is mounted to the inner circumferential surface of the airframe at a same attachment point that the flat annular portion of the annular seal is mounted to the inner circumferential surface of the airframe (Kozacka 222 and flat portion of 230 of Kozacka to the inner surface of Lee 54).  

Regarding claim 17, the combination of Kozacka and Lee discloses the sealed system, wherein the flat annular portion and the plurality of flexible segments are a first flat annular portion and a first plurality of flexible segments, respectively ( as seen in examiner annotated Kozacka fig 4 below), of a first layer of the annular seal, the annular seal further comprising a second layer axially adjacent to the first layer ( as seen in examiner annotated Kozacka fig 4 below), the second layer including: a second flat annular portion extending circumferentially around the longitudinal axis ( as seen in examiner annotated Kozacka fig 4 below); and a second plurality of independently flexible segments arranged circumferentially around the longitudinal axis and extending obliquely from the second flat annular portion toward the longitudinal axis ( as seen in examiner annotated Kozacka fig 4 below).  

Regarding claim 18, the combination of Kozacka and Lee discloses the sealed system, wherein the first plurality of flexible segments and the second plurality of flexible segments are circumferentially offset relative to each other(Kozacka flexible segments offset, fig 5).

    PNG
    media_image1.png
    855
    694
    media_image1.png
    Greyscale


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M.- 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675